Exhibit 10.1
 
 
Effective March 26, 2011
 
 
Kevin Hauser.
301 Yamato Road, Suite 1200
Boca Raton, FL 33431
 
 
Mr. Kevin Hauser:
 
Reference is hereby made to the employment agreement, dated December 10, 2008
(the “Employment Agreement”), by and between Kevin Hauser (the “Executive”) and
Medefile International, Inc. (the “Company”).
 
The Company and the Executive hereby agree to amend the Employment Agreement as
set forth herein.Section 1.4 of the Employment Agreement is amended and restated
in its entirety to read as follows:
 
1.4           Base Salary.  The Company shall pay Employee a base salary (the
“Base Salary”) at the annual rate of $125,000 (U.S.), payable at such times as
the Company customarily pays its other senior level executives.  Notwithstanding
the foregoing, (i) for the year ending December 31, 2010, the Company shall pay
Employee a Base Salary of $100,000, and (ii) commencing January 1, 2011 the
Company shall pay Employee a Base Salary of $125,000.,
 
Performance Bonus
 
At such time as the Company has become cash flow positive, defined as a
quarterly net income in excess of $75,000 and a positive Quick Ratio (Cash less
current liabilities in excess of $100,000, at which time the Company, in the
sole discretion of the Company’s board of directors, may award a Performance
Bonus. In the sole discretion of the Company, the Performance Bonus shall be
payable through the issuance of shares of the Company’s common stock which have
been registered by the Company on a Form S-8 registration statement filed with
the Securities and Exchange Commission or at the sole discretion of the Board,
the Performance bonus may be paid in cash..
 
Except as expressly modified hereby, the Employment Agreement remains in full
force and effect.
 
This letter agreement may be executed in counterparts.
 

     
Very truly yours,
                            /s/ Kevin Hauser        
Board of Directors
                            /s/ Michael S. Delin        
Board of Directors
 
AGREED AND ACCEPTED:
                 
/s/ Kevin Hauser
                 

 
 